Case 2:17-cv-07450-MCA-MAH Document 43 Filed 07/18/19 Page 1 of 1 PageID: 685



                                       LAW OFFICES OF

                                    LAWRENCE KATZ
                                   70 EAST SUNRISE HIGHWAY
                                          SUITE 500
                                VALLEY STREAM, NEW YORK 11581
TELEPHONE                              lkatz@lawkatz.com              FAX

(516) 374-2118                                                  (516) 544-8878



                                       July 18, 2019


Honorable Madeline Cox Arleo
United States District Judge
United States District Court
District of New Jersey
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, NJ 07102


            Re: Hager v. National Recovery Agency; Docket No. 17 CV 7450
            (MCA)(MAH)

Dear Judge Arleo:


       In accordance with the court’s order of May 29, 2019, administratively
terminating the action, plaintiff writes to request that the action be reopened as
settlement has not been consummated. The settlement terms had been placed on
the record before Magistrate Judge Michael A. Hammer on May 29, 2019 and been
marked ECR SEALED.



                               Sincerely,

                               s/Lawrence Katz
                               Lawrence Katz
